DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

Claims 1-10 are pending. 
Applicant provided information disclosure statement. 


Allowable Subject Matter
Claims 4-5 and 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-10 are directed to the statutory category of a method and system. 

Regarding step 2A-1, Claims 1-10 recite a Judicial Exception. Exemplary independent claim 1and similarly claim 6 recites the limitations of  

…calculates an optimum value of a determination variable as a solution of a first optimization problem by using an alternating direction method of multipliers, the first optimization problem being given by an objective function and a constraint function in which the determination variable, which represents a parameter that controls each of the plurality of nodes, serves as a variable;… receives an input of a value of the determination variable and calculates the value of the objective function based on a calculation model constructed by a learning processing using learning data configured by the value of the determination variable and the value of the objective function; controls the nodes based on the optimum value of the determination variable calculated… 37inputs an arbitrary value of the determination variable… and substitutes the value of the objective function calculated…and the arbitrary value of the determination variable into a second optimization problem given by the objective function and a function in which a dual variable serves as a variable by dual transformation of the first optimization problem, thereby repeatedly executing a processing of calculating a value of the dual variable until the value of the dual variable satisfies a predetermined condition, acquires the value of the dual variable calculated by another node…stores the value…and calculates the optimum value of the determination variable of a self-node based on the value of the dual variable calculated by the self-node and the other node and stores the optimum value…

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing/storing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor, memory, and network interface, the claim language encompasses mere data manipulation steps such as calculating data and receiving data. The steps can be performed without the use of a computer.  
The claims also deal with maximizing profit and optimizing systems (See page 1 of Applicant’s specifications) which deal with certain methods or organizing human activity (business relations, mitigating risk). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, and network interface. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe what the calculation model is such as a neural network. In another example, the dependent claims further recite data the nodes further accumulate such as historical data.  

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, processor, memory, network interface, calculation processing unit, function value calculating unit, control unit, 
Claim 6 recites processor, memory, network interface, calculation processing unit, function value calculating unit, control unit
Claim 6 also recites method which is not considered an additional element. 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states  general purpose computer configurations as seen on page 35. 
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen on page 35. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yedidia et al. (US20170176994A1) in further view of Choudhary (US20190385043A1) in further view of Zhuang et al. (US20190147013A1) in further view of Zhang et al. (US20210027204A1). 

Regarding claim 1 and similarly claim 6, Yedidia teaches 
An optimization system…including a processor, a memory connected to the processor (See para 0025-FIG. 1 shows a device 100 for generating an optimization solution according to an exemplary embodiment. The device 100 may be any electronic component that is configured to receive and process data such that the generating is performed…The device 100 may include a processor 105, a memory arrangement 110, a transceiver 115, and an input/output (I/O) device 120) 

An optimization method in a target system… a processor, a memory connected to the processor Figure 1 shows target system  (See abstract- A method and device determines an optimization solution for an optimization problem) 

wherein each of the plurality of nodes includes: a calculation processing unit that calculates an optimum value of a determination variable as a solution of a first optimization problem by using an alternating direction method of multipliers The examiner interprets the calculation processing unit to correspond to device 100 of figure 1. The system is trying to find optimum value of a determination variable which corresponds to a path. It does this with respect to ADMM method as seen below, path optimization problem is the first optimization problem. (See para 0015-As discussed above, the multi-agent path planning uses proximal algorithms for solving. Furthermore, the multi-agent path planning is formulated as a large non-convex optimization problem. The exemplary embodiments further utilize the Alternating Direction Method of Multipliers (ADMM)) (See para 0074-FIG. 4 shows a method 400 of generating an optimization solution according to an exemplary embodiment. In step 405, the device 100 receives the optimization problem. For example, via the I/O device 120, a user may provide the optimization problem. Specifically, the optimization problem may correspond to a trajectory optimization problem in which agents are allowed to have path planning in two or more dimensions, in particular three-dimensions. Within the optimization problem are a plurality of cost functions and a plurality of variables or constraints.) 

the first optimization problem being given by an objective function and a constraint function in which the determination variable, which represents a parameter that controls each of the plurality of nodes, serves as a variable; (See para 0014-In this manner, a global path planning may be expressed as an optimization problem with an objective function that is a large sum of simple cost functions.) The optimization problem is seen here with respect to an objective function which is a sum of cost functions. The cost also acts as a constraint function seen here (See para 0016-When the objective function being optimized by the ADMM algorithm consists entirely of “hard” constraints, the ADMM algorithm reduces to a message-passing version of the “Divide and Concur” (DC) constraint satisfaction algorithm which is effective for a very wide variety of non-convex constraint satisfaction problems.) (See para 0027-The cost functions may represent either “soft” costs or “hard” constraints.) The determination variable, which is the path, controls the nodes during the analysis since the nodes deal with cost functions of the path (See para 0029-FIG. 2 shows a graphical model 200 according to an exemplary embodiment. Specifically, the graphical model 200 may be the standard “factor graph” for the above described optimization problem. The graphical model 200 includes a set of hard or soft cost functions E1, E2, E3, and E4 as well as a set of variables r1, r2, r3, r4, r5, and r6. When a line connects a cost function node with a variable node, this indicates that the cost function depends upon the corresponding variable. In order to derive the message-passing algorithm for the ADMM algorithm, the problem may be manipulated into a series of equivalent forms before actually minimizing the objective.) 

 a function value calculation unit that receives an input of a value of the determination variable and calculates the value of the objective function based on a calculation model The function value calculation unit corresponds to the system seen in figure 1 since it carries out these functions. The art teaches the calculating value of objective function since it determines the cost functions with respect to ADMM as seen above. The ADMM receives inputs of values as seen in figure 3B. (See para 0032- FIG. 3B shows input and output variables (I/O) 350 for each minimizer block of the graphical model of FIG. 3A according to an exemplary embodiment) (See para 0079- Once the consensus is reached, the method 400 continues to step 455. In step 455, the optimization solution is generated as a function of the messages transmitted that were determined to form the consensus. That is, the optimization solution relates to a minimum being reached for each of the cost functions while still satisfying all the requirements of the variables.)


and a control unit that controls the nodes based on the optimum value of the determination variable calculated by the calculation processing unit The control unit corresponds to the system seen in figure 1 since it carries out these functions. (See para 0080-  In another example, the method 400 may include steps after step 425 and step 440 in which a determination is made whether nodes or input/outputs to the nodes may be ignored or removed from further computation. For example, when a zero weight or infinite weight is determined for a particular message, the graphical model may be modified to incorporate this knowledge to further improve efficiency in determining the optimization solution.) This shows nodes are controlled such as modifying the graph based on improving the efficiency in finding the optimized solution which is seen in figure 4. 

However Yedidia doesn’t teach learning process or network interface, however Choudhary teaches 

  and a network interface connected to the processor (See figure 12 and para 0185- The I/O interface 1208 may include a mouse, a keypad or a keyboard, a touch screen, a camera, an optical scanner, network interface, modem, other known I/O devices or a combination of such I/O interfaces. ) 

by a learning processing using learning data configured by the value of the determination variable and the value of the objective function; Yedidia already teaches data such as objective function and determination variable but doesn’t teach a learning process however Choudhary teaches (See para 0023- In application, the asynchronous training system can train a variety of machine learning models. For instance, in some embodiments, the global machine learning model is a global neural network stored on a server device while the local machine learning models are local neural networks stored on individual client devices.)(See para 0032- For example, as used in this disclosure, the term “asynchronous training” refers to receiving or using training data from a subset of computer sources during a training iteration (as opposed to using training data from a set of computer sources that send data during each training iteration). ) This shows learning process with respect to training data. 

Yedidia and Choudhary are analogous art because they are from the same problem solving area of Alternating Direction Method of Multipliers (“ADMM”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yedidia’s invention by incorporating the method of Choudhary because Yedidia can also incorporate learning when determining different values for the cost objective functions. Incorporating learning such as machine learning models would help the system Yedidia better calculate parameters to minimize costs when determining optimal paths for the agents. Machine learning would also help Yedidia by helping analyze large complex data sets and make the system of Yedidia run more efficiently. 
Yedidia further teaches and the calculation processing unit 37inputs an arbitrary value of the determination variable to the function value calculation unit (See figure 2 and para 0031-  Each edge variable xij sits on a left side of the edge and a copy may be made denoted as zij that sits on the right side of the edge. The xij and zij variables are referred to as “belief” variables because the xij variables may intuitively be thought of as “beliefs” that the left-hand side of the factor graph has about the values of the original variables rj, while the zij variables may be thought of as “beliefs” that the right-hand side of the factor graph has about the values of the original variables rj.) This shows the system puts arbitrary value of z and x with respect to the objective function, this is with respect to the determination variable which is the path. 
and substitutes the value of the objective function calculated by the function value calculation unit and the arbitrary value of the determination (See figure 2 and para 0031-  Each edge variable xij sits on a left side of the edge and a copy may be made denoted as zij that sits on the right side of the edge. The xij and zij variables are referred to as “belief” variables because the xij variables may intuitively be thought of as “beliefs” that the left-hand side of the factor graph has about the values of the original variables rj, while the zij variables may be thought of as “beliefs” that the right-hand side of the factor graph has about the values of the original variables rj.) This also shows the variables of x and z substitute the value of r in the objective function. 

Even though Yedidia teaches arbitrary values, dual variables and substitution it doesn’t teach second optimization problem, however Zhuang teaches  



into a second optimization problem given by the objective function and a function in which a dual variable serves as a variable by dual transformation of the first optimization problem (See para 0042-A dual problem that is solved by the extended full tableau simplex is described below. Any LP problem may be transformed into a standard form as in Equation (9)… whose dual problem may be shown to be Equation (10)… where the dimension of A is m×n, with m≤n in general, i.e., A is a fat matrix. The LP equation may be transformed to either primal or dual forms) (See para 0086-The L2 CPU 503 includes an input connected to the output 511 of the L2 controller 501 and an output 513. The L2 CPU 503 derives a QP problem through dual transformation.) This shows the dual transformation which is a second optimization problem here, the first in the art being an LP problem. Equation 10 has the dual variables. 

Yedidia and Zhuang are analogous art because they are from the same problem solving area of Alternating Direction Method of Multipliers (“ADMM”)and dual variables. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yedidia’s invention by incorporating the method of Zhuang because Yedidia can use the linear programming and quadratic programming when determining the optimal path for the agent. These mathematical techniques would help in minimizing the cost when determining the optimal path (See para 0003-0004 of Zhuang).  
Even though Yedidia teaches arbitrary values, dual variables and substitution it doesn’t repeatedly executing dual variables, however Zhang teaches 


thereby repeatedly executing a processing of calculating a value of the dual variable until the value of the dual variable satisfies a predetermined condition (See figure 3) This shows dual variables are updated until it satisfies a condition such as the stopping criterion as seen in step 308.  Figure 3 shows that this process can be done more than once. 
Even though Yedidia dual variables, it doesn’t repeatedly executing dual variables from another node, however Zhang teaches 

acquires the value of the dual variable calculated by another node (See para 0092-  the global node 108 updates auxiliary and dual variables according to Equation (16) and Equation (17). In the step 308, the global node 108 checks whether a stopping criterion of ADMM is satisfied: if not, the process goes back to the step 304) This shows value of the dual variable is calculated by another node such as the global node and not the local node.

Yedidia and Zhang are analogous art because they are from the same problem solving area of Alternating Direction Method of Multipliers (“ADMM”)and dual variables. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yedidia’s invention by incorporating the method of Zhang because Yedidia can use the kernel machine learning when determining the optimal path for the agent. These mathematical techniques would help in minimizing the cost when determining the optimal path and machine learning would make the system of Yedidia more accurate over time. 

Yedidia further teaches and stores the value in the memory (See para 0025- The memory 110 may store data that is received as well as data that is determined.) and 
Choudhary teaches 

and a network interface connected to the processor (See figure 12 and para 0185- The I/O interface 1208 may include a mouse, a keypad or a keyboard, a touch screen, a camera, an optical scanner, network interface, modem, other known I/O devices or a combination of such I/O interfaces. )

Yedidia, Choudhary and Zhang are analogous art because they are from the same problem solving area of Alternating Direction Method of Multipliers (“ADMM”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yedidia’s and Choudhary’s invention by incorporating the method of Zhang because Yedidia can use the kernel machine learning when determining the optimal path for the agent. These mathematical techniques would help in minimizing the cost when determining the optimal path and machine learning would make the system of Yedidia more accurate over time. Choudhary could use the kernel based machine learning methods to also make determinations such as that of dual parameters more accurately and without wasting computer resources using conventional machine learning techniques.

Yedidia  further teaches and calculates the optimum value of the determination variable (Figure 4 shows an optimal solution is determined for the variable which is the path) 
However Yedidia doesn’t teach self-node, but Zhang teaches 

Zhang further teaches of a self-node based on the value of the dual variable calculated by the self-node and the other node Examiner interprets self-node to be the local node and other node to be global node. The dual variable is calculated by the global node as seen in item 303 and 307 in figure 3. And the dual variables are also calculated based on self-nodes such as local nodes as seen in steps 304 and 305 and with respect to figure 1. The global node and local nodes are working together. 

Yedidia and Zhang are analogous art because they are from the same problem solving area of Alternating Direction Method of Multipliers (“ADMM”)and dual variables. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yedidia’s invention by incorporating the method of Zhang because Yedidia can use the kernel machine learning when determining the optimal path for the agent. These mathematical techniques would help in minimizing the cost when determining the optimal path and machine learning would make the system of Yedidia more accurate over time. 

Claim(s) 2, 3 7, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yedidia et al. (US20170176994A1) in further view of Choudhary (US20190385043A1) in further view of Zhuang et al. (US20190147013A1) in further view of Zhang et al. (US20210027204A1) in further view of Mansour et al. (US20180197017A1). 

Regarding claim 2 and similarly claim 7, Choudhary further teaches 

wherein each of the plurality of nodes includes a learning unit that constructs the calculation model  Yedidia already teaches data such as objective function, nodes, determination variable, and calculation model, but doesn’t teach a learning process/learning unit, however Choudhary teaches (See para 0023- In application, the asynchronous training system can train a variety of machine learning models. For instance, in some embodiments, the global machine learning model is a global neural network stored on a server device while the local machine learning models are local neural networks stored on individual client devices.)(See para 0032- For example, as used in this disclosure, the term “asynchronous training” refers to receiving or using training data from a subset of computer sources during a training iteration (as opposed to using training data from a set of computer sources that send data during each training iteration). ) This shows learning process with respect to training data and also an calculation model that solves for an optimized problem as seen in para 0106. 


and the learning unit constructs the calculation model by executing a learning processing using the…data as the learning data. Yedidia already teaches data such as objective function, nodes, determination variable, and calculation model, but doesn’t teach a learning process/learning unit, however Choudhary teaches (See para 0023- In application, the asynchronous training system can train a variety of machine learning models. For instance, in some embodiments, the global machine learning model is a global neural network stored on a server device while the local machine learning models are local neural networks stored on individual client devices.)(See para 0032- For example, as used in this disclosure, the term “asynchronous training” refers to receiving or using training data from a subset of computer sources during a training iteration (as opposed to using training data from a set of computer sources that send data during each training iteration). ) This shows learning process with respect to training data and also an calculation model that solves for an optimized problem as seen in para 0106. 

Yedidia and Choudhary are analogous art because they are from the same problem solving area of Alternating Direction Method of Multipliers (“ADMM”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yedidia’s invention by incorporating the method of Choudhary because Yedidia can also incorporate learning when determining different values for the cost objective functions. Incorporating learning such as machine learning models would help the system Yedidia better calculate parameters to minimize costs when determining optimal paths for the agents. Machine learning would also help Yedidia by helping analyze large complex data sets and make the system of Yedidia run more efficiently. 

Yedidia further teaches each of the plurality of nodes accumulates…data configured by the value of the objective function calculated by the function value calculation unit and the optimum value 38of the determination variable See figures 2-4 which shows the nodes accumulate data such as variables x and z. This is with respect to the objective cost functions and the optimum value being found of the determination variable of the path.

Even though Yedidia objective function and ADMM, it does not teach the learning data is historical data. However 1 Mansour teaches History data (See para 0052- For example, stored in memory can be historical data that includes the flow models and other data related with assisting in the determination of the states of the flow at the set of unobserved sample points of the scene.) This shows historical data. 

Yedidia and Mansour are analogous art because they are from the same problem solving area of Alternating Direction Method of Multipliers (“ADMM”)and dual variables. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yedidia’s invention by incorporating the method of Mansour because Yedidia can also incorporate historical data. Historical data would help the system of Yedidia take into account past determinations and learn from them when determining an optimal solution. This makes the system of Yedidia more accurate over time. 


Regarding claim 3 and similarly claim 8, the arts above teach the limitations of claim 2 and 7, however Choudhary further teaches 
wherein the calculation model is a neural network. (See para 0023- For instance, in some embodiments, the global machine learning model is a global neural network stored on a server device while the local machine learning models are local neural networks stored on individual client devices. Accordingly, the asynchronous training system may generate global-neural-network parameters for layers of the global neural network and send such parameters to client devices. ) 

Yedidia and Choudhary are analogous art because they are from the same problem solving area of Alternating Direction Method of Multipliers (“ADMM”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yedidia’s invention by incorporating the method of Choudhary because Yedidia can also incorporate learning when determining different values for the cost objective functions. Incorporating learning such as machine learning models would help the system Yedidia better calculate parameters to minimize costs when determining optimal paths for the agents. Machine learning would also help Yedidia by helping analyze large complex data sets and make the system of Yedidia run more efficiently. 

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Danielson (20200033822) Discloses a method for controlling an operation of a machine exhibiting symmetries in dynamics of the machine, a cost of the operation of the machine, and constraints on the operation of the machine performs iteratively a control optimization until a termination condition is met to produce an optimal control input and controls the machine according to the optimal control input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683